571 So.2d 1280 (1990)
Ex parte Ryan DARDEN.
(Re Ryan Darden
v.
State of Alabama).
1900172.
Supreme Court of Alabama.
December 14, 1990.
Roger C. Appell, Birmingham, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
MADDOX, Justice.
Our denial of the writ should not be understood as approving or disapproving the language or statements of law contained in the opinion of the Court of Criminal Appeals. 571 So.2d 1272. See Cooper v. State, 287 Ala. 728, 252 So.2d 108 (1971).
WRIT DENIED.
HORNSBY, C.J., and JONES, ALMON and STEAGALL, JJ., concur.